 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                         OAKLAND DIVISION
 7

 8
     HAITHAN AL HAFNAWI,                                 Case No: 18-cv-05101 SBA
 9
                   Plaintiff,                            CONDITIONAL DISMISSAL
10                                                       ORDER
            vs.
11
     JAGUAR LAND ROVER NORTH
12 AMERICA, LLC,

13                 Defendant.
14
            Having received notice of the settlement of the action, see Dkt. 44, and it appearing
15
     that no issue remains for the Court’s determination,
16
            IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
17
     DISMISSED with prejudice. All scheduled dates are VACATED. In the event that the
18
     settlement is not realized, any party may move to reopen the case and a pretrial schedule
19
     will be reset, provided such motion is filed within thirty days of the date this order is filed.
20
            IT IS SO ORDERED.
21
     Dated: 02/26/2020                                  ______________________________
22                                                      SAUNDRA BROWN ARMSTRONG
23                                                      Senior United States District Judge

24

25

26

27

28
